 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. MJ-20-08033-PHX-JZB
10                 Plaintiff,                        ORDER
11   v.
12   Ali Yousif Ahmed Al-Nouri,
13                 Defendant.
14
15         Pending before the Court is Defendant’s “Motion to Continue Status Hearing and
16   Detention Hearing re: Extradition.” (Doc. 41.) After review, the Court will grant the
17   Motion.
18         Accordingly,
19         IT IS ORDERED:
20         1.     The Motion (Doc. 41) is granted.
21         2.     The April 1, 2020 Status Hearing and Detention Hearing re: Extradition is
22   continued to April 7, 2020 at 9:00 a.m. before Magistrate Judge John Z. Boyle in
23   courtroom 302.
24         No excludable delay shall occur from the entry of this Order.
25         Dated this 25th day of March, 2020.
26
27                                                      Honorable John Z. Boyle
                                                        United States Magistrate Judge
28
